{¶ 26} I concur with the majority's disposition of the first and third assignments of error, but respectfully dissent with the resolution of the second assignment of error. Here, without the benefit of supporting authority, the Housing Court interpreted R.C. 2941.47 to authorize trials in absentia. However, I believe such interpretation goes against well established constitutional principles, rules of criminal procedure, and case law that an accused has the right to be present at all critical stages of a criminal proceeding when the defendant's absence would adversely *Page 10 
affect the fairness of the proceeding. See Kentucky v. Stincer (1987),482 U.S. 730, 745; State v. Davis, 116 Ohio St.3d 404, 417, 2008-Ohio-2; Section 10, Article I, Ohio Constitution. Accordingly, I would have sustained appellant's second assignment of error. *Page 1